Citation Nr: 0409347	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  

4.  Entitlement to service connection for dysphagia 
(difficulty swallowing).

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1930 to November 
1933, and from January 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a February 2000 RO decisions which denied 
applications to reopen previously denied claims for service 
connection for lung, gastrointestinal, and psychiatric 
disabilities.  The veteran also appeals a June 2000 RO 
decision which denied service connection for dysphagia and 
bilateral hearing loss.

As will be discussed in the remand section at the end of the 
present Board decision, one issue is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
As to that issue, the VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  Evidence received since an October 1966 Board decision, 
which denied service connection for a lung disorder, includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the claim.   

2.  Evidence received since an October 1966 Board decision, 
which denied service connection for gastrointestinal and 
psychiatric disorders, is cumulative or redundant, or is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  Dysphagia and bilateral hearing loss were not present in 
service or for years later, and were not caused by any 
incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for a lung disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence to reopen claims for service 
connection for gastrointestinal and psychiatric disorders has 
not been received, and the prior Board decision denying these 
claims remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  Dysphagia and bilateral hearing loss were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims addressed in 
the main portion of the Board decision.  As to those issues, 
identified relevant medical records have been obtained, and 
additional VA examinations are not necessary to decide the 
claims.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied as to these issues.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



I.  New and material evidence

In a decision dated in October 1966, the Board denied service 
connection for a lung disorder (including bronchitis), a 
gastrointestinal disorder (including duodenal ulcer disease), 
and a psychiatric disorder (including anxiety reaction).  
That Board decision is final, with the exception that the 
previously denied claims may be reopened by submission of new 
and material evidence, and if so reopened, the claims are to 
be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; 
Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (2001).  
[This definition applies when, as in the present case, the 
application to reopen a previously denied claim is filed 
before August 29, 2001.]

Evidence of record at the time of the 1966 Board decision 
included service medical records which show that the veteran 
was hospitalized in April 1943 with a complaint of a 
persistent cough for three weeks, with blood in the sputum 
for three days.  It was noted that both his parents had had 
pulmonary tuberculosis.  Sputum tests were negative for acid 
fast bacilli on 5 occasions.  Chest X-ray showed an old 
calcified bilateral hilar tuberculosis, with no evidence of 
active tuberculosis.  There was also X-ray evidence of 
calcified lymph glands.  After 5 days, his cough had 
decreased considerably, and he had no more hemoptysis and he 
was discharged to duty under observation.  The final 
diagnosis was chronic bronchitis.  A chest X-ray in June 1944 
disclosed no evidence of reinfection tuberculosis.  Primary 
calcifications in the left hilus did not appear significant, 
and an accessory azygos lobe in the right apical area was 
incidental.  In March 1944, the veteran was hospitalized for 
evaluation of acute stabbing pains in the left lower abdomen.  
The diagnosis was uretal colic.  No further mention of any 
respiratory, gastrointestinal, or nervous complaints was 
noted in the service medical records, including the 
separation examination in September 1945.  

Subsequent to service, the veteran was seen in connection 
with an application for VA hospitalization in July 1946.  
Complaints included nervousness and alternating diarrhea and 
constipation.  There were no respiratory complaints.  
Physical examination was negative, and the impression was 
neurasthenia.  Private medical statements dated in 1965 noted 
that the veteran was hospitalized in July 1965 with a 
diagnosis of chronic bronchitis; that the veteran had been 
treated for chronic bronchitis in the Navy with occasional 
hemoptysis; and that a chest X-ray showed calcified scarring 
in the hilum in 1954.  Also reported was a history of ulcer 
disease since 1953, and irritable bowel and a chronic anxiety 
state in 1955.  In addition, the veteran reported a history 
of exposure to volatile hydrocarbons in service.  Also of 
record was the report of a VA examination in October 1965, 
which noted that the veteran's main complaint was that he 
became short of breath easily.  He said he had a pulmonary 
injury in service, which he attributed to inhalation of 
refrigerant gas in service.  On examination, physical 
examination was normal, but X-rays showed chronic bronchitis.  
The veteran also said he was being treated for ulcer disease, 
and complained of nervousness; there were no abnormal nervous 
system findings.  

Also of record were several lay statements dated in October 
1965 from individuals who knew the veteran in service, and 
recalled him being a very nervous person, and that he had 
been hospitalized in service.  In addition, of record was an 
article discussing the potential hazards of exposure to 
carbon tetrachloride.  

Based on this evidence, the October 1966 Board decision 
denied the veteran's claims for service connection for lung, 
gastrointestinal, and psychiatric disorders.

Evidence received since then includes several statements from 
the veteran describing his exposure to Freon, carbon 
tetrachloride, and other chemicals while in service, and his 
belief he he had current respiratory, gastrointestinal, and 
nervous conditions resulted from this exposure.  The veteran 
submitted copies of texts from different sources describing 
some of the possible effects of exposure to carbon 
tetrachloride.  

In addition, various private medical records dated from 1998 
to 2003 have been received.  These records show that in May 
2000 the veteran was hospitalized for evaluation of rectal 
bleeding.  Tests disclosed diverticular disease, internal 
hemorrhoids, and colonic polyps.  It was noted that an upper 
gastrointestinal bleed was possible but very unlikely.  No 
treatment for a nervous condition was shown.  

A report from B. Jain, M.D., dated in October 1999, noted 
that the veteran had symptoms of shortness of breath, which 
were thought to be due to a combination of factors including 
underlying mild chronic obstructive pulmonary disease/ 
emphysema.  Reportedly, he had been a heavy smoker in the 
past, and there was a history of chemical exposure which may 
be contributing to some of his underlying lung problem.  

In June 2002, Frank Lastra, M.D., wrote that the veteran was 
exposed to carbon tetrachloride while in the military, and 
said his breathing became bad at that time.  He also was a 
previous smoker, having quit many years earlier.  It was 
noted that carbon tetrachloride was known to possibly cause 
lung damage, and it was therefore very conceivable that the 
veteran's pulmonary problems were in part or wholly due to 
the effects of carbon tetrachloride.  A letter received in 
Augusts 2003 from Dr. Lastra again noted that the veteran was 
exposed to carbon tetrachloride in service, and he reportedly 
had poor breathing since then.  The doctor said that, hence, 
his disability appeared to have begun during service.  

A.  Lung disability

The claim for service connection for a lung disorder was 
denied by the Board in 1966 on the basis that the one-time 
treatment for bronchitis in service did not reflect a chronic 
disease at that time, and that the medical evidence did not 
show an association between an incident of service (including 
claimed chemical exposure) and post-service bronchitis.  

Evidence since then includes medical evidence of chronic lung 
disease, and of a possible connection between chemical 
exposure in service and the current lung disease.  This 
additional medical evidence, positing a connection between 
reported in-service chemical exposure and current lung 
disease, bears directly and substantially on the matter in 
question, and is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. 
§ 3.156(a) (2001).  In this regard, for the purpose of 
determining whether evidence is new and material, evidence is 
presumed credible; the evidence is weighed and credibility 
assessed only after the claim is reopened.  Justus v. 
Principi, 3 Vet.App. 510 (1993).  

The Board finds that the claim for service connection for a 
lung disorder has been reopened by new and material evidence.  
This does not mean that service connection for the condition 
is granted; rather, the claim will have to be reviewed on a 
de novo basis after the evidentiary development, set forth in 
the below remand, is accomplished.  Manio, supra.

B.  Gastrointestinal disability

Service connection for ulcer disease was denied by the Board 
in 1966 on the basis that a gastrointestinal disorder was not 
shown in service, and ulcer disease was not shown until years 
after service.  The evidence received since then shows that 
the veteran was diagnosed with rectal disorders in 2000.  
There is no medical evidence attributing a current 
gastrointestinal disorder to any incident of the veteran's 
service, including claimed chemical exposure.  Possible 
gastrointestinal consequences of exposure to carbon 
tetrachloride in general were previously of record, and the 
veteran's recent assertions on this matter are cumulative and 
redundant, not new evidence.

The evidence, which simply shows the presence of a 
gastrointestinal disability many years after service, with no 
connection to service, is not material since it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, new and material evidence has not been submitted 
to reopen the claim for service connection for a 
gastrointestinal disability, and the 1966 Board decision 
remains final as to this issue.  

C.  Psychiatric disorder

The claim for service connection for a psychiatric disorder 
was previously denied by the Board in 1966 on the basis that 
no anxiety disorder was shown in service.  The medical 
evidence received since that decision does not show the 
current presence of a an anxiety disorder or other nervous 
condition, nor does the additional medical evidence link any 
current psychiatric disorder to service.  The veteran, as a 
layman, is not competent to provide a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  No evidence has been received as to 
this issue that is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has not been submitted 
to reopen the claim for service connection for a psychiatric 
disorder, and the 1966 Board decision remains final as to 
this issue.  

II.  Service connection for dysphagia and bilateral hearing 
loss

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Dysphagia was not shown in service of for years later.  The 
medical evidence does not link any current dysphagia with any 
incident of military service, including claimed chemical 
exposure.  As a layman, the veteran is not competent to give 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu, supra.  The weight of the credible evidence 
establishes that any current dysphagia began years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for dysphagia, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Hearing loss was not shown in service, and the 1945 
separation examination noted hearing of 15/15 (normal) 
bilaterally.  Sensorineural hearing loss to a compensable 
degree is not shown within the year after service, as would 
raise a presumption of service connection.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss 
is first shown many years after service.  Although the 
veteran submitted a copy of an audiogram dated in March 2001 
which appears to show hearing loss, there is no competent 
medical evidence connecting this hearing loss to any events 
which occurred in service over 50 years earlier, including 
claimed chemical exposure.  An excerpt from a text, 
discussing the potential effects of exposure to carbon 
tetrachloride, does not indicate hearing loss as a possible 
remote consequence of exposure, and does not relate this 
particular veteran's current hearing loss to claimed 
exposure.  The weight of the credible evidence establishes 
that hearing loss began years after service and was not 
caused by any incident of service.  The condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for hearing loss, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

New and material evidence to reopen the claim for service 
connection for a lung disorder has been submitted; to that 
extent, the appeal is granted.  The applications to reopen 
claims for service connection for gastrointestinal and 
psychiatric disorders are denied.  The claims for service 
connection for dysphagia and bilateral hearing loss are 
denied.


REMAND

As noted above, the Board has found that the claim for 
service connection for a lung disorder has been reopened.  
The Board also finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to this reopened 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Specifically, updated post-service treatment records should 
be obtained, and a VA examination with a medical opinion 
should be provided.  Accordingly, this issue is remanded for 
the following action:

1.  The RO should ask the veteran to 
identify any additional post-service 
treatment records (not previously 
submitted) concerning a lung disorder, and 
the RO should then obtain copies of the 
related medical records.

2.  The veteran should then undergo a VA 
examination to determine the nature and 
etiology of his current lung disorder.  
The claims folder must be provided to and 
reviewed by the examiner.  All current 
lung disorders should be diagnosed.  Based 
on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of the veteran's current lung 
disorder, including any relationship with 
claimed chemical exposure or other 
incidents of his military service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review, on a de 
novo basis, the claim for service 
connection for a lung disorder.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



